                            1
                            2
                            3
                            4
                            5
                            6
                            7
                            8                               UNITED STATES DISTRICT COURT
                            9
                                                        NORTHERN DISTRICT OF CALIFORNIA
                            10
                                                                 OAKLAND DIVISION
                            11
                                 Edwards Lifesciences Corporation, a       CASE NO. 4:19-cv-06593-HSG
                            12   Delaware Corporation; Edwards
                                 Lifesciences LLC, a Delaware Limited
                            13   Liability Company,                        [PROPOSED] ORDER
                                                                           GRANTING LEAVE TO FILE
                            14                   Plaintiffs,               AMENDED COMPLAINT
                            15                   vs.
                            16   Meril Life Sciences Pvt. Ltd., and
                                 Meril, Inc.,
                            17
                                                 Defendants.
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -1-
        LAWYERS
   N E W P O R T B E AC H
                                                                  [PROPOSED] ORDER
                                                                                     CASE NO. 4:19-cv-06593
                                 4818-2881-6057v1/104315-0004
                            1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD HEREIN:
                            2            Pursuant to Fed. R. Civ. P. 15(a)(2) and the stipulation of the parties:
                            3            1. Plaintiffs shall file forthwith the First Amended Complaint attached as Exhibit A to
                            4                the parties’ stipulation; and
                            5            2. Pursuant to Federal Rule of Civil Procedure 15(a)(3), Defendants’ response to the
                            6                First Amended Complaint will be due within 14 days after the First Amended
                            7                Complaint is filed through the Court’s ECF system.
                            8            IT IS SO ORDERED.
                            9
                            10
                            11      DATED: 4/6/2020                          HAYWOOD S. GILLIAM, JR.
                                                                             UNITED STATES DISTRICT JUDGE
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                             -2-
        LAWYERS
   N E W P O R T B E AC H
                                                                      [PROPOSED] ORDER
                                                                                                      CASE NO. 4:19-cv-06593
                                 4818-2881-6057v1/104315-0004
